Order entered November 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01104-CV

                  RANDY L. WINEINGER, IN HIS CAPACITY AS
               HUNT COUNTY TAX ASSESSOR-COLLECTOR, Appellant

                                                V.

            Z BAR A RANCH, LP AND JAMES ALLEN WALKER, Appellees

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 80,762

                                            ORDER
       We GRANT appellee Z Bar A Ranch, LP’s November 3, 2015 unopposed motion for an

extension of time to file a brief. We ORDER the brief tendered to this Court by appellee on

November 2, 2015 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE